ON CONFESSION OF ERROR

WELLS, Judge.
MEH BYRON 4 LLC appeals from a final judgment of foreclosure claiming that as the current owner of the encumbered property it should not have been dropped as a party to the instant foreclosure action on the morning of trial. Appellee, Federal National Mortgage Association, concedes that as the owner of the property at issue, MEH BYRON 4 LLC was an indispensable party to this action and should not have been precluded from participating in this action. We agree. See Davanzo v. Resolute Ins. Co., 346 So.2d 1227, 1228 (Fla. 3d DCA 1977) (“One who holds legal title to mortgaged property is an indispensable party defendant in a suit to foreclose a mortgage and a court cannot properly adjudicate the matters involved in this suit when it appears indispensable parties are not in some proper way actually or constructively before the court.”).
For these reasons and on Federal National Mortgage Association’s confession of error, we reverse the final judgment entered below and remand for reinstatement of MEH BYRON 4 LLC as a party and for further proceedings in this action.
Reversed and remanded.